Per Curiam.
(The judgment having been ordered to be affirmed, upon the pleadings.2)—Where a pleading is *699sustained, the demurrer being overruled, and leave is given to answer the pleading, the demurrant is put to his election to answer over, or submit to judgment, and if he submit to judgment, the judgment is final. If he appeal therefrom to this court, such appeal co'mes here on the question of affirmance or reversal only; and no leave to the demurrant to answer or plead anew can be given. The judgment here is absolutely final.
Judgment affirmed.

 Tor the opinion of Groyer, J., upon the merits, see 6 Trans. App. 193.